                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHAMSIDDIN SALLAM,                                        CIVIL ACTION
               Petitioner,

               v.

 ROBERT GILMORE, et al.,                                   NO. 18-448
              Respondents.

                                         ORDER

       AND NOW, this 30th day of April, 2021, upon consideration of Petitioner Shamsiddin

Sallam’s September 18, 2020 letter (ECF No. 31), which the Court construes as a Motion to

Reopen Time to Appeal, IT IS ORDERED that:

       1. Petitioner’s Motion is GRANTED; and

       2. Petitioner’s time to file an appeal from the Court’s Order entered on March 23, 2020

          (ECF No. 30) is reopened for a period of fourteen (14) days from the date of this

          Order.

       IT IS FURTHER ORDERED that Petitioner’s “Rule 60(b) Motion to Correct Defect in

Integrity of Habeas Proceedings” (ECF No. 33) is DENIED.


                                                   BY THE COURT:



                                                   /s/Wendy Beetlestone, J.
                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
